


Exhibit 10.2


THIRD AMENDMENT AND WAIVER UNDER TERM LOAN CREDIT AGREEMENT
THIS THIRD AMENDMENT AND WAIVER UNDER TERM LOAN CREDIT AGREEMENT (this
“Waiver”), dated as of February 9, 2016, is entered into by and among LOWER
LAKES TOWING LTD., a Canadian corporation, GRAND RIVER NAVIGATION COMPANY, INC.,
a Delaware corporation, BLACK CREEK SHIPPING COMPANY, INC., a Delaware
corporation, the other Credit Parties signatory thereto, are referred to
hereinafter each individually, as a “Credit Party”, and individually and
collectively, jointly and severally, as the “Credit Parties”), the lenders
identified on the signature pages hereof (such lenders, and the other lenders
party to the below-defined Credit Agreement, together with their respective
successors and permitted assigns, each individually, a “Lender”, and
collectively, the “Lenders”), and GUGGENHEIM CORPORATE FUNDING, LLC (in its
individual capacity, “Guggenheim”) as Agent, as Collateral Agent, and as
Co-Arranger (in such capacity, is referred to hereinafter as “Agent”), and in
light of the following:
W I T N E S S E T H
WHEREAS, the Credit Parties, the Lenders, BARCLAYS CAPITAL INC., as Co-Arranger,
and Agent are parties to that certain Term Loan Credit Agreement, dated as of
March 11, 2014 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”);
WHEREAS, the Credit Parties have informed Agent that certain Events of Default
identified on Schedule A hereto have occurred and are continuing which
constitute Events of Default under the Credit Agreement (collectively, the
“Designated Events of Default”);
WHEREAS, the Credit Parties have requested that Agent and Lenders waive the
Designated Events of Default; and
WHEREAS, upon the terms and conditions set forth herein, Agent and Lenders are
willing to waive the Designated Events of Default.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Defined Terms. All initially capitalized terms used herein (including the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Credit Agreement.


2.Waiver of Designated Events of Default. The provisions of the Credit Agreement
and the other Loan Documents to the contrary notwithstanding, subject to the
satisfaction (or waiver in writing by Agent) of the conditions precedent set
forth in Section 3 hereof, Agent and Lenders hereby waive the Designated Events
of Default; provided, that nothing herein, nor any communications among the
Credit Parties, Agent, or any Lender, shall be deemed a waiver with respect to
any Events of Default (other than the Designated Events of Default), or any
future failure of any Credit Party to comply fully with any provision of the
Credit Agreement or any provision of any other Loan Document, and in no event
shall this waiver be deemed to be a waiver of enforcement of any of Agent’s or
Lenders’ rights or remedies under the Credit Agreement and the other Loan
Documents, at law (including under the Code), in equity, or otherwise including,
without limitation, the right to declare all Obligations immediately due and
payable pursuant to Section 8.2 of the Credit Agreement, with respect to any
other Defaults or Events of Default now existing or hereafter arising. Except as
expressly provided herein, Agent and each Lender hereby reserves and preserves
all of its rights and remedies against the Credit Parties under the Credit
Agreement and the other Loan Documents, at law (including under the Code), in
equity, or otherwise including, without limitation, the right to declare all
Obligations immediately due and payable pursuant to Section 8.2 of the Credit
Agreement.








--------------------------------------------------------------------------------




3.Amendments


(a)The definition of “EBITDA” appearing in Annex A to the Credit Agreement is
hereby amended by (i) deleting the word “and” appearing at the end of clause
(c)(vii) of such definition, and (ii) inserting after the text “US$3,000,000 in
the aggregate,” appearing in clause (c)(viii) of such definition, the following
text “, (ix) legal fees incurred by such Person during such period in connection
with the Third Amendment in an aggregate amount not to exceed US$25,000, (x) the
costs incurred by such Person and its Subsidiaries during such period in
connection with the relocation of its chief executive office in 2016 to Jersey
City, New Jersey, in an aggregate amount not to exceed US$100,000, and (xi) the
out of pocket fees and expenses paid by such Person and its Subsidiaries during
such period to the third party advisor engaged by such Person pursuant to the
provisions of the Side Letter (but excluding any other advisor or consultant
engaged by such Person or any of its Subsidiaries) in an amount not to exceed
US$600,000 in the aggregate, to the extent actually incurred by the Credit
Parties.”


(b)Annex A to the Credit Agreement is hereby amended by adding the following
defined terms in appropriate alphabetical order:


““Side Letter” means that certain letter agreement dated as of February 9, 2016,
by and among Agent, the Lenders and the Credit Parties.
“Third Amendment” means that certain Third Amendment and Waiver under Term Loan
Credit Agreement dated as of February 9, 2016, by and among Agent, the Lenders
and the Credit Parties.
(c)Clause (a) of Annex E to the Credit Agreement is amended and restated in its
entirety as set forth below:
“(a) Monthly Financials. To Agent and Lenders, within (x) in the case of the
Fiscal Months ending on March 31, 2016, April, 30, 2016, May 31, 2016, and June
30, 2016, thirty (30) days after the end of each such Fiscal Month, or (y) in
the case of any other Fiscal Month, thirty-five (35) days after the end of each
such Fiscal Month, financial information regarding Parent and its Subsidiaries,
certified by the Chief Financial Officer of Parent, consisting of consolidated
and consolidating (i) unaudited balance sheets as of the close of such Fiscal
Month and the related statements of income and cash flows for that portion of
the Fiscal Year ending as of the close of such Fiscal Month; (ii) unaudited
statements of income and cash flows for such Fiscal Month (and in the case of
the Fiscal Month ending on May 31, 2016, unaudited statements of income and cash
flows for the period from April 1, 2016 through May 31, 2016), setting forth in
comparative form the figures for the corresponding period in the prior year and
the figures contained in the Projections for such Fiscal Year, all prepared in
accordance with GAAP (subject to normal year-end adjustments); and (iii) a
summary of the outstanding balance of all Permitted Intercompany Debt as of the
last day of that Fiscal Month; provided, that such financial information shall
be delivered within sixty (60) days after the first month in each Fiscal Year
(other than the Fiscal Year ending March 31, 2016). Such financial information
shall be accompanied by (A) a Compliance Certificate (as defined below) showing
the calculations used in determining compliance with each of the Financial
Covenants that is tested on a monthly basis and (B) the certification of the
Chief Financial Officer of Parent that (i) such financial information presents
fairly in accordance with GAAP (subject to normal year-end adjustments and the
absence of footnotes) the financial position and results of operations of Parent
and its Subsidiaries, on an unconsolidated and combined basis, in each case as
at the end of such Fiscal Month and for that portion of the Fiscal Year then
ended and (ii) any other information presented is true, correct and complete in
all material respects and that there was no Default or Event of Default in
existence as of such time or, if a Default or Event of Default shall have
occurred and be continuing, describing the nature thereof and all efforts
undertaken to cure such Default or Event of Default. In addition, Parent shall
deliver to Agent and Lenders, (1) in the case of the Fiscal Month ending May 31,
2016, on or before June 15, 2016, financial information regarding Parent and its
Subsidiaries, certified by the Chief Financial Officer of Parent, consisting of
consolidated and consolidating (x) unaudited balance sheets as of the close of
such Fiscal Month and the related statements of income and cash flows for that
portion of the Fiscal Year ending as of the close of such Fiscal Month; and (y)
unaudited statements of income and cash flows for the period from April 1, 2016
through May 31, 2016, setting forth in comparative form the figures for the
corresponding period in the prior year and the figures contained in the
Projections for such Fiscal Year, all prepared in accordance with GAAP (subject
to normal year-end adjustments), accompanied by (A) a Compliance Certificate
showing the




--------------------------------------------------------------------------------




calculations used in determining compliance with each of the Financial Covenants
that is tested on a monthly basis and (B) the certification of the Chief
Financial Officer of Parent that (i) such financial information presents fairly
in accordance with GAAP (subject to normal year-end adjustments and the absence
of footnotes) the financial position and results of operations of Parent and its
Subsidiaries, on an unconsolidated and combined basis, in each case as at the
end of such Fiscal Month and for that portion of the Fiscal Year then ended and
(ii) any other information presented is true, correct and complete in all
material respects and that there was no Default or Event of Default in existence
as of such time or, if a Default or Event of Default shall have occurred and be
continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default; and (2) within (x) in the case of the Fiscal
Months ending on March 31, 2016 through June 30, 2016, thirty (30) days after
the end of each such Fiscal Month, or (y) in the case of any other Fiscal Month,
thirty-five (35) days after the end of each such Fiscal Month, a management
discussion and analysis that includes a comparison to budget for that Fiscal
Month and a comparison of performance for that Fiscal Month to the corresponding
period in the prior year.”
(d)Annex G to the Credit Agreement is amended by inserting the following new
clause (d) immediately following clause (c) thereof:


“(d) Minimum EBITDA. Rand shall have on a consolidated basis for each fiscal
period set forth below, EBITDA for such fiscal period of at least the following:
Fiscal Period
Amount
April 1, 2016 through May 31, 2016
$5,750,000”



4.Conditions Precedent to Waiver. The satisfaction (or waiver in writing by
Agent) of each of the following shall constitute conditions precedent to the
effectiveness of the Waiver (such date being the “Waiver Effective Date”):
(a)Agent shall have received this Waiver, duly executed by the parties hereto,
and the same shall be in full force and effect.


(b)Agent shall have received that certain Waiver under First Lien Credit
Agreement, in form and substance satisfactory to Agent (the “First Lien
Waiver”), duly executed and delivered by the parties thereto, which shall be in
full force and effect.


(c)After giving effect to this Waiver, the representations and warranties
contained herein, in the Credit Agreement, and in the other Loan Documents, in
each case shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date hereof, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall
continue to be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date).


(d)No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against any Credit Party, Agent or any Lender.


(e)After giving effect to this Waiver, no Default or Event of Default shall have
occurred and be continuing as of the Waiver Effective Date.


(f)All other documents and legal matters in connection with the transactions
contemplated by this Waiver shall have been delivered, executed, or recorded and
shall be in form and substance reasonably satisfactory to Agent.


5.Consent. Agent and the Lenders hereby consent to the execution and delivery of
the First Lien Waiver.




--------------------------------------------------------------------------------




6.Representations and Warranties. Each of the Credit Parties hereby represents
and warrants to Agent and each Lender as follows:


(a)Each Credit Party is in good standing in its jurisdiction of incorporation or
formation and is duly qualified in each jurisdiction where, because of the
nature of its activities or properties, such qualification is required, except
for such jurisdictions where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect, and has all requisite power and
authority to execute, deliver and perform this Amendment Agreement.


(b)The execution, delivery and performance of this Waiver (i) have been duly
authorized by all requisite action of the Credit Parties and (ii) will not (A)
contravene the terms of any Credit Party’s charter, by-laws or other
organizational documents, (B) violate any provision of applicable law, (C)
conflict with or result in any material breach or contravention of, or the
creation of any Lien (other than any Permitted Encumbrance) under, any document
evidencing any material Contractual Obligation to which any Credit Party is a
party or any order, injunction, writ or decree of any governmental authority to
which any Credit Party or its property is subject, or (D) require any approval
of any holder of Equity Interests of a Credit Party or any approval or consent
of any Person under any Material Contract of any Credit Party, other than
consents or approvals that have been obtained and that are still in force and
effect. This Waiver has been duly executed and delivered by each Credit Party
party hereto.


(c)No registration with, consent, or approval of, or notice to, or other action
with or by, any Governmental Authority is required in connection with the
execution, delivery and performance by it of this Waiver or the documents and
instruments executed in connection herewith, other than registrations, consents,
approvals, notices, or other actions that have been obtained and that are still
in force and effect.


(d)Each of the Credit Parties represents and warrants that the execution,
delivery and performance by each of the Credit Parties of this Waiver and the
documents and instruments delivered in connection therewith have been duly
authorized by all necessary corporate action and that this Waiver is a legal,
valid and binding obligation of such Credit Party, enforceable against such
Credit Party in accordance with its terms, except as the enforcement thereof may
be subject to (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and (ii) general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law).


(e)No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein has been issued and remains in force by any Governmental
Authority against any Borrower, any Guarantor, Agent, or any Lender.


(f)No Default or Event of Default has occurred and is continuing as of the date
of the effectiveness of this Waiver and after giving effect thereto, and no
condition exists which constitutes a Default or an Event of Default.


(g)Each of the Credit Parties hereby certifies that each of the representations
and warranties contained in the Credit Agreement and the other Loan Documents
(as amended through the date hereof) is true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof as if made on the
date hereof, notwithstanding the reference to Closing Date in such
representations and warranties, except to the extent that any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of such earlier date.


(h)This Waiver has been entered into without force or duress, of the free will
of each Credit Party, and the decision of each Credit Party to enter into this
Waiver is a fully informed decision and such Credit Party is aware of all legal
and other ramifications of each decision.




--------------------------------------------------------------------------------




(i)Such Credit Party has read and understands this Waiver, has consulted with
and been represented by independent legal counsel of its own choosing in
negotiations for and the preparation of this Waiver, has read this Waiver in
full and final form, and has been advised by its counsel of its rights and
obligations hereunder.


7.Payment of Costs and Fees. The Credit Parties shall pay to Agent and each
Lender all expenses (including, without limitation, the reasonable fees and
expenses of any attorneys retained by Agent or any Lender) in connection with
the preparation, negotiation, execution and delivery of this Waiver and any
documents and instruments relating hereto.


8.Release.


(a)Effective on the date hereof, each Credit Part, for itself and on behalf of
its successors, assigns, and officers, directors, employees, agents and
attorneys, and any Person acting for or on behalf of, or claiming through it,
hereby waives, releases, remises and forever discharges Agent and each Lender,
each of their respective Affiliates, and each of their respective successors in
title, past, present and future officers, directors, employees, limited
partners, general partners, investors, attorneys, assigns, subsidiaries,
shareholders, trustees, agents and other professionals and all other persons and
entities to whom any member of the Lenders would be liable if such persons or
entities were found to be liable to such Credit Party (each a “Releasee” and
collectively, the “Releasees”), from any and all past, present and future
claims, suits, liens, lawsuits, adverse consequences, amounts paid in
settlement, debts, deficiencies, diminution in value, disbursements, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, whether based in equity, law, contract, tort, implied
or express warranty, strict liability, criminal or civil statute or common law
(each a “Claim” and collectively, the “Claims”), whether known or unknown, fixed
or contingent, direct, indirect, or derivative, asserted or unasserted, matured
or unmatured, foreseen or unforeseen, past or present, liquidated or
unliquidated, suspected or unsuspected, which such Credit Party ever had from
the beginning of the world, now has, or might hereafter have against any such
Releasee which relates, directly or indirectly to the Credit Agreement, any
other Loan Document, or to any acts or omissions of any such Releasee with
respect to the Credit Agreement or any other Loan Document, or to the
lender-borrower relationship evidenced by the Loan Documents, except for the
duties and obligations set forth in this Waiver. As to each and every Claim
released hereunder, each Credit Party hereby represents that it has received the
advice of legal counsel with regard to the releases contained herein, and having
been so advised, specifically waives the benefit of the provisions of Section
1542 of the Civil Code of California which provides as follows:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
As to each and every Claim released hereunder, each Credit Party also waives the
benefit of each other similar provision of applicable federal, provincial, or
state law (including without limitation the laws of the state of New York), if
any, pertaining to general releases after having been advised by its legal
counsel with respect thereto.
Each Credit Party acknowledges that it may hereafter discover facts different
from or in addition to those now known or believed to be true with respect to
such Claims and agrees that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts. Each Credit
Party understands, acknowledges and agrees that the release set forth above may
be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
(b)Each Credit Party, for itself and on behalf of its successors, assigns, and
officers, directors, employees, agents and attorneys, and any Person acting for
or on behalf of, or claiming through it, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee above that
it will not sue (at law, in equity, in any regulatory proceeding or otherwise)
any Releasee on the basis of any Claim released, remised and discharged by such
Person pursuant to the above release. Each Credit Party further agrees that it
shall not dispute the validity or enforceability of the Credit Agreement or any
of the other Loan Documents or any of its obligations




--------------------------------------------------------------------------------




thereunder, or the validity, priority, enforceability or the extent of Agent’s
Lien on any item of Collateral under the Credit Agreement or the other Loan
Documents. If any Credit Party, or any of their respective successors, assigns,
or officers, directors, employees, agents or attorneys, or any Person acting for
or on behalf of, or claiming through it violate the foregoing covenant, such
Person, for itself and its successors, assigns and legal representatives, agrees
to pay, in addition to such other damages as any Releasee may sustain as a
result of such violation, all attorneys’ fees and costs incurred by such
Releasee as a result of such violation.


9.CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION. THIS
WAIVER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND VENUE,
JURY TRIAL WAIVER AND JUDICIAL REFERENCE PROVISION SET FORTH IN SECTION 11.9 OF
THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.


10.Amendments. This Waiver cannot be altered, amended, changed or modified in
any respect except in accordance with Section 11.2 of the Credit Agreement.


11.Counterpart Execution. This Waiver may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, shall be deemed to be an original, and all of
which, when taken together, shall constitute but one and the same Waiver.
Delivery of an executed counterpart of this Waiver by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Waiver. Any party delivering an
executed counterpart of this Waiver by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Waiver, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Waiver.


12.Effect on Loan Documents.


(a)The Credit Agreement and each of the other Loan Documents shall be and remain
in full force and effect in accordance with their respective terms and hereby
are ratified and confirmed in all respects. The execution, delivery, and
performance of this Waiver shall not operate, except as expressly set forth
herein, as a modification or waiver of any right, power, or remedy of Agent or
any Lender under the Credit Agreement or any other Loan Document. The waivers
set forth herein are limited to the specifics hereof (including facts or
occurrences on which the same are based), shall not apply with respect to any
facts or occurrences other than those on which the same are based, shall neither
excuse any future non-compliance with the Loan Documents nor operate as a waiver
of any Default or Event of Default (other than the Designated Events of
Default), shall not operate as a consent to any further waiver, consent or
amendment or other matter under the Loan Documents, and shall not be construed
as an indication that any future waiver or amendment of covenants or any other
provision of the Credit Agreement or any other Loan Document will be agreed to,
it being understood that the granting or denying of any waiver or amendment
which may hereafter be requested by Borrowers remains in the sole and absolute
discretion of Agent and Lenders. To the extent that any terms or provisions of
this Waiver conflict with those of the Credit Agreement or the other Loan
Documents, the terms and provisions of this Waiver shall control.


(b)Upon and after the effectiveness of this Waiver, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “therein”, “thereof” or words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as modified hereby.


(c)To the extent that any of the terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any of the terms or conditions
of the Credit Agreement, after giving effect to this Waiver, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified hereby.


(d)This Waiver is a Loan Document.




--------------------------------------------------------------------------------




(e)Unless the context of this Waiver clearly requires otherwise, references to
the plural include the singular, references to the singular include the plural,
the terms “includes” and “including” are not limiting, and the term “or” has,
except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or”. The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Waiver refer to this Waiver as a whole and not to any
particular provision of this Waiver. Section, subsection, clause, schedule, and
exhibit references herein are to this Waiver unless otherwise specified. Any
reference in this Waiver to any agreement, instrument, or document shall include
all alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).


13.Entire Agreement. This Waiver, and the terms and provisions hereof, the
Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersede any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.


14.Integration. This Waiver, together with the other Loan Documents,
incorporates all negotiations of the parties hereto with respect to the subject
matter hereof and is the final expression and agreement of the parties hereto
with respect to the subject matter hereof.


15.Reaffirmation of Obligations. Each Credit Party hereby (a) acknowledges and
reaffirms its obligations owing to Agent, and each Lender under each Loan
Document to which it is a party, and (b) agrees that each of the Loan Documents
to which it is a party is and shall remain in full force and effect. Each Credit
Party hereby (i) further ratifies and reaffirms the validity and enforceability
of all of the Liens and security interests heretofore granted, pursuant to and
in connection with any of the Loan Documents to Agent, on behalf and for the
benefit of each Lender, as collateral security for the obligations under the
Loan Documents in accordance with their respective terms, and (ii) acknowledges
that all of such Liens and security interests, and all Collateral heretofore
pledged as security for such obligations, continue to be and remain collateral
for such obligations from and after the date hereof (including, without
limitation, from after giving effect to this Waiver).


16.Ratification. Each Credit Party hereby restates, ratifies and reaffirms each
and every term and condition set forth in the Credit Agreement and the Loan
Documents, as amended by this Waiver, effective as of the date hereof and as
modified hereby.


17.Severability. In case any provision in this Waiver shall be invalid, illegal
or unenforceable, such provision shall be severable from the remainder of this
Waiver and the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired thereby.


[Signature pages follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have entered into this Waiver as of the date
first above written.
“Credit Parties”
 
 
 
LOWER LAKES TOWING LTD.
 
 
 
 
By:
     /s/ Mark S. Hiltwein
 
Name:
     Mark S. Hiltwein
 
Title:
           CFO
 
 
 
 
GRAND RIVER NAVIGATION
 
COMPANY, INC.
 
 
 
 
By:
     /s/ Mark S. Hiltwein
 
Name:
     Mark S. Hiltwein
 
Title:
           CFO
 
 
 
 
BLACK CREEK SHIPPING COMPANY, INC.
 
 
 
 
By:
     /s/ Mark S. Hiltwein
 
Name:
     Mark S. Hiltwein
 
Title:
           CFO
 
 
 
 
RAND LOGISTICS, INC.
 
 
 
 
By:
     /s/ Mark S. Hiltwein
 
Name:
     Mark S. Hiltwein
 
Title:
           CFO
 
 
 
 
RAND LL HOLDINGS CORP.
 
 
 
 
By:
     /s/ Mark S. Hiltwein
 
Name:
     Mark S. Hiltwein
 
Title:
           CFO
 
 
 
 
RAND FINANCE CORP.
 
 
 
 
By:
     /s/ Mark S. Hiltwein
 
Name:
     Mark S. Hiltwein
 
Title:
           CFO
 





--------------------------------------------------------------------------------




BLACK CREEK SHIPPING HOLDING
 
COMPANY, INC.
 
 
 
 
By:
     /s/ Mark S. Hiltwein
 
Name:
     Mark S. Hiltwein
 
Title:
           CFO
 







--------------------------------------------------------------------------------




“Agent”
 
GUGGENHEIM CORPORATE FUNDING, LLC, a Delaware limited liability company




By: /s/ Kevin Robinson
Name: Kevin Robinson
Title: Attorney-In-Fact
 







--------------------------------------------------------------------------------




“Lenders”
 
GUGGENHEIM PRIVATE DEBT FUND NOTE ISSUER, LLC
By: Guggenheim Partners Investment Management, LLC as Manager




By: /s/ Kevin Robinson
Name: Kevin Robinson
Title: Attorney-In-Fact
NZC GUGGENHEIM LLC
By: Guggenheim Partners Investment Management, LLC




By: /s/ Kevin Robinson
Name: Kevin Robinson
Title: Attorney-In-Fact
GUGGENHEIM PRIVATE DEBT MASTER FUND, LLC
By: Guggenheim Partners Investment Management, LLC as Investment Manager


By: /s/ Kevin Robinson
Name: Kevin Robinson
Title: Attorney-In-Fact
NZC GUGGENHEIM MASTER FUND LIMITED
By: Guggenheim Partners Investment Management, LLC




By: /s/ Kevin Robinson
Name: Kevin Robinson
Title: Attorney-In-Fact
EQUITRUST LIFE INSURANCE COMPANY
By: Guggenheim Partners Investment Management, LLC as Advisor




By: /s/ Kevin Robinson
Name: Kevin Robinson
Title: Attorney-In-Fact


DELAWARE LIFE INSURANCE COMPANY
By: Guggenheim Partners Investment Management, LLC as Manager




By: /s/ Kevin Robinson
Name: Kevin Robinson
Title: Attorney-In-Fact
MAVERICK ENTERPRISES, INC
By: Guggenheim Partners Investment Management, LLC as Investment Manager




By: /s/ Kevin Robinson
Name: Kevin Robinson
Title: Attorney-In-Fact


VERGER CAPITAL FUND I LLC
By: Guggenheim Partners Investment Management, LLC as Sub-Advisor




By: /s/ Kevin Robinson
Name: Kevin Robinson
Title: Attorney-In-Fact









--------------------------------------------------------------------------------




SCHEDULE A


(Designated Events of Default)




An Event of Default has occurred and is continuing under Section 8.1(b) of the
Credit Agreement as a result of the failure of the Credit Parties to comply with
each of the Financial Covenants for the period ending on December 31, 2015.




